DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This notice of allowance is in response to claims 1-17 filed 22 January 2019 for examination. Claims 1-17 are pending.
3.	The information disclosure statement filed 01/22/2019 has been placed in the application file and the information referred to therein has been considered as to the merits.
4.	The drawings filed on 01/22/2019 have been accepted.
	
ALLOWABLE SUBJECT MATTER
	6.	Claims 1-17 are allowed over prior art of record.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
7.	The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
8.	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
9.	The closest prior art US 2019/0230089 A1 (Xu et al.) taught, “a method is disclosed including receiving a request for changing a privilege of a peer of the public blockchain network, in response to receiving the request for changing the privilege, automatically submitting a trust query to a trust verification entity, receiving from the trust verification entity, a trust score associated with the peer, comparing the received trust score to a pre-determined threshold, determining, based on the comparison, that the trust score is greater than the pre-determined threshold, in response to determining that the trust score is greater than the pre-determined threshold, automatically voting that the request be granted, receiving votes of other privileged peers of the public blockchain network, determining that a number of the votes for granting the request is sufficient to grant the request, and in response to determining that the number of votes is sufficient, automatically executing the requested changing of the privilege of the peer.” Abstract.
10.	The closest prior art US 2019/0311125 A1 (Mulgaonkar et al.) taught, “a method, comprising: verifying compliance of an operating system and compute assets provisioned configured within a middleware of a computing device using a pre-defined configuration profile, the compliance being determined by comparison of run-time hardware and software attributes of the compute assets to the pre-defined configuration profile comprising hardware and software requirements for a client of a blockchain implementation; examining the pre-defined configuration profile for the client of the blockchain implementation; validating the pre-defined configuration profile for the client of the blockchain implementation using a hardware root of trust and the examining the pre-defined configuration profile for the client of the blockchain implementation; generating a risk  score for the client of the blockchain implementation based on the validating the pre-defined configuration profile; and 
11.	The closest prior art US 2019/0097807 A1 (Mahanta et al.) taught, “[0051] FIG. 7 is a flow diagram of an example method 700 of determining a level of credibility of a node 110 for controlling access to the node 110. In the method 700, a provenance score for each of a number of data transactions involving the node 110 may be calculated (operation 702) (e.g., by the in-memory database 510). The provenance scores may be based on, for example, information regarding previous and current requested data transactions (e.g., using data access rules/policies, data provenance information, etc.) Based on the calculated provenance scores, a credibility score for a node 110 involved in those data transactions may be calculated (operation 704) (e.g., by the in-memory database 510). Access to the node 110 (e.g., by way of approving or denying requested data transactions to the node by way of a consensus of multiple nodes 110) may be controlled based on the credibility score of the node 110 (operation 706) (e.g., by the request controller 512 based on the distributed ledger or blockchain 400 generated in view of the credibility scores of the various nodes 110).”
12.	For Independent claim 1,
Since, no prior art was found to teach: “calculating, by a first blockchain node among the plurality of blockchain nodes, a first node score; propagating, by the first blockchain node, the first node score to the plurality of blockchain nodes; receiving, by the first blockchain node, a delegation of a block generation authority from a second blockchain node among the plurality of blockchain nodes, the second blockchain node having received the first node score; and initiating, by the first blockchain node, generation of a new block based on a determination that a block generation node condition, that is based on the block generation authority, has been satisfied.” as 
13.	For Independent claim 17,
Since, no prior art was found to teach: “calculating a first node score; propagating the first node score to a plurality of blockchain nodes;  28receiving a delegation of a block generation authority from another blockchain node among the plurality of blockchain nodes, the other blockchain node having received the first node score; and initiating generation of a new block based on a determination that a block generation node condition, based on the block generation authority, has been satisfied.” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable and allowed it to be patented.
14.	For Independent claim 11,
Since, no prior art was found to teach: “calculating, by a first blockchain node among the plurality of blockchain nodes, a first node score; receiving, by the first blockchain node, a second node score from a second blockchain node among the plurality of blockchain nodes; and delegating, by the first blockchain node, a block generation authority to the second blockchain node based on a result of comparing the first node score and the second node score.” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious 
15.	For dependent claims 2-10 and 12-16, the claims are allowed due to their dependency on allowable independent claims 1 and 11.
16.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
CONCLUSION
17.	Prior arts made of record, not relied upon: See PTO – 892.
	Watanabe, Hiroki, et al. "Blockchain contract: Securing a blockchain applied to smart contracts." 2016 IEEE international conference on consumer electronics (ICCE). IEEE, 2016.  Watanabe disclosed, “Our approach to measuring credibility is to calculate the number of parties the contractor enters into contracts with. We define this number as a credibility score. Instead of using proof-of-stake, we propose to achieve consensus in the blockchain network by having a miner who generates a block provide proof that he has a high enough credibility score.”
	US 2019/0028278 A1 (Gilson et al.) disclosed, “[0035] once the operation is performed to add the new block 130d to the chain 120, the nodes 110 may communicate the new block 130d to the network 100. The nodes 110 may express their acceptance of the new block 130d to the blockchain 120 by working off the block 130d in performing the operation to add a subsequent block to the blockchain 120. If more than one version of the blockchain 120 exists, the nodes 110 may attempt to work off the longest blockchain 120. The longest blockchain 120 may be determined by an algorithm for scoring the blockchain 120. For example, a blockchain 120 may 
	US 2019/0238327 A1 (Li et al.) disclosed, “[0137] The authorizing blockchain apparatus may specifically determine to agree the authorization request of the requesting blockchain apparatus through the consensus mechanism in the following manner: the blockchain application in the authorizing blockchain apparatus may select any blockchain node in the blockchain apparatus as a target blockchain node, send a registration propose request to the target blockchain node, the target blockchain node sends an authorization propose request carrying the requesting blockchain apparatus identifier to all other blockchain nodes in the authorizing blockchain apparatus, all blockchain nodes of the authorizing, blockchain apparatus performs consensus scoring for the requesting blockchain apparatus to obtain a final score of the requesting blockchain apparatus; for example, the information library of the blockchain apparatus may store various attribute information in each blockchain apparatus such as business type, field, number of included blockchain nodes, and size of the stored block data, and correspondingly, each blockchain node of the authorizing blockchain apparatus may score for the blockchain apparatus according to at least one attribute information of the requesting blockchain apparatus. Then, the target blockchain node scores a final score for the requesting blockchain apparatus according to the scoring situation of each blockchain node in the authorizing blockchain apparatus. For example, it is possible to take an average value of scores of all blockchain nodes in the authorizing blockchain apparatus, or use other mathematic methods to calculate an optimal value as the final score of the requesting blockchain apparatus.”

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471.  The examiner can normally be reached on Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Shawnchoy Rahman/Primary Examiner, Art Unit 2438